Case 2:17-cv-10893-MOB-MKM ECF No. 27 filed 11/07/18   PageID.417    Page 1 of 10



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN

 GEICO CORPORATION
 GOVERNMENT EMPLOYEES INSURANCE
 COMPANY
 GEICO GENERAL INSURANCE COMPANY
 GEICO INDEMNITY COMPANY
 GEICO CASUALTY COMPANY
 GEICO ADVANTAGE INSURANCE COMPANY
 GEICO CHOICE INSURANCE COMPANY
 GEICO SECURE INSURANCE COMPANY
 GEICO COUNTY MUTUAL INSURANCE
 COMPANY
                                                Case No. 17-10893
            Plaintiffs,

 v.                                             Judge: Hon. Marianne Battani

 AISIN SEIKI CO., LTD.                          Magistrate Judge: Hon. Mona
 AISIN AUTOMOTIVE CASTING, LLC                  Majzoub
 ASMO CO., LTD.                                 _____________________
 ASMO NORTH AMERICA, LLC
 ASMO GREENVILLE OF NORTH CAROLINA,             STIPULATION AND ORDER
 INC.
 ASMO MANUFACTURING, INC.
 DENSO CORPORATION
 DENSO INTERNATIONAL AMERICA, INC.
 DENSO INTERNATIONAL KOREA
 CORPORATION
 DENSO KOREA AUTOMOTIVE CORPORATION
 DENSO AUTOMOTIVE DEUTSCHLAND GMBH
 DTR INDUSTRIES, INC.
 FURUKAWA ELECTRIC CO., LTD.
 AMERICAN FURUKAWA, INC.
 G.S. ELECTECH, INC.
 G.S. WIRING SYSTEMS INC.
 G.S.W. MANUFACTURING, INC.
 LEONI WIRING SYSTEMS, INC.
 LEONISCHE HOLDING INC.
Case 2:17-cv-10893-MOB-MKM ECF No. 27 filed 11/07/18   PageID.418   Page 2 of 10



 MITSUBISHI ELECTRIC CORPORATION
 MITSUBISHI ELECTRIC AUTOMOTIVE
 AMERICA, INC.
 MITSUBISHI ELECTRIC U.S. HOLDINGS, INC.
 NSK AMERICAS, INC.
 NSK LTD.
 NSK STEERING SYSTEMS CO., LTD.
 NSK STEERING SYSTEMS AMERICA, INC.
 OMRON AUTOMOTIVE ELECTRONICS CO.,
 LTD.
 SCHAEFFLER GROUP USA INC.
 SUMITOMO RIKO CO. LTD.
 TOKAI RIKA CO., LTD.
 TRAM INC. D/B/A TOKAI RIKA U.S.A. INC.
 VALEO CLIMATE CONTROL CORP.
 VALEO ELECTRICAL SYSTEMS, INC.
 VALEO INC.
 VALEO JAPAN CO., LTD.
            Defendants.




                                      2
Case 2:17-cv-10893-MOB-MKM ECF No. 27 filed 11/07/18                 PageID.419    Page 3 of 10



        Plaintiffs GEICO Corporation, Government Employees Insurance Co., GEICO General

 Insurance Co., GEICO Indemnity Co., GEICO Casualty Co., GEICO Advantage Insurance Co.,

 GEICO Choice Insurance Co., GEICO Secure Insurance Co., GEICO County Mutual Insurance

 Co. (“Plaintiffs”) and Defendants Aisin Seiki Co., Ltd. and Aisin Automotive Casting, LLC

 (“Aisin”); DENSO Corporation, DENSO International America, Inc., DENSO International

 Korea Corporation, DENSO Korea Automotive Corporation, DENSO Automotive Deutschland

 GmbH, ASMO Co., Ltd., ASMO North America, LLC, ASMO Greenville Of North Carolina,

 Inc., and ASMO Manufacturing, Inc. (“DENSO”); Furukawa Electric Co., Ltd., American

 Furukawa, Inc. (“Furukawa”); G.S. Electech, Inc., G.S. Wiring Systems Inc., and G.S.W.

 Manufacturing, Inc. (“G.S. Electech”); LEONI Wiring Systems, Inc., and Leonische Holding

 Inc. (“LEONI”); Mitsubishi Electric Corporation, Mitsubishi Electric Automotive America, Inc.,

 and Mitsubishi Electric U.S. Holdings, Inc. (“Mitsubishi Electric”); NSK Americas, Inc., NSK

 Ltd., NSK Steering Systems Co., Ltd., and NSK Steering Systems America, Inc. (“NSK”);

 Omron Automotive Electronics Co., Ltd. (“Omron”); Schaeffler Group USA Inc. (“Schaeffler”);

 Sumitomo Riko Co. Ltd. and DTR Industries, Inc. (“Sumitomo Riko”); Tokai Rika Co., Ltd. and

 Tram Inc. D/B/A Tokai Rika U.S.A. Inc. (“Tokai Rika”); Valeo Climate Control Corp., Valeo

 Electrical Systems, Inc., Valeo Inc., and Valeo Japan Co., Ltd. (“Valeo”) (collectively,

 “Defendants”), by and through their undersigned counsel, stipulate as follows:

        WHEREAS Plaintiffs filed their Complaint on March 21, 2017;

        WHEREAS Plaintiffs and Defendants agreed upon a consolidated schedule for filing

 pleadings and motions in response to the Complaint and subsequent briefing;

        WHEREAS the Court accepted the agreed upon schedule and entered an order on

 October 25, 2017 providing that Defendants would answer or move to dismiss the Complaint

 within 90 days of the later of either (a) the entry of an order regarding the Motion to Dismiss

                                                3
Case 2:17-cv-10893-MOB-MKM ECF No. 27 filed 11/07/18                  PageID.420      Page 4 of 10



 filed on April 14, 2017 in Case No. 16-cv-13189 in the United States District Court for the

 Eastern District of Michigan, or (b) the filing of an Amended Complaint in this case, or, if an

 order regarding the Motion to Dismiss in Case No. 16-cv-13189 was not issued by March 20,

 2018, Defendants would answer or move to dismiss the Complaint by June 18, 2018;

        WHEREAS an order regarding the Motion to Dismiss in Case No. 16-cv-13189 was not

 issued by March 20, 2018;

        WHEREAS Plaintiffs and Defendants agreed upon an extension to the consolidated

 schedule for filing pleadings and motions in response to the Complaint and subsequent briefing;

        WHEREAS the Court accepted the agreed upon extension to the schedule and entered an

 order on June 13, 2018 providing that Defendants would answer or move to dismiss the

 Complaint by August 17, 2018;

        WHEREAS Plaintiffs and Defendants agreed upon a further extension to the consolidated

 schedule and submitted a stipulation and proposed order detailing the same (which has not yet

 been entered by the Court) stipulating that Defendants would answer or move to dismiss the

 Complaint by the earlier of either (a) 60 days after the entry of an order regarding the Motion to

 Dismiss filed on April 14, 2017, in Case No. 16-cv-13189 in the United States District Court for

 the Eastern District of Michigan, or (b) Friday, February 1, 2019; and

        WHEREAS an order regarding the Motion to Dismiss in Case No. 16-cv-13189 was

 issued by the Court on August 30, 2018 in which the Court granted in part the motion to dismiss

 and directed Plaintiffs “to commence a separate suit for each of the alleged part-specific

 conspiracies.” Opinion and Order Regarding Defendants’ Collective Motion to Dismiss Second

 Amended Complaint, No. 2:16-cv-13189-MOB-MKM, ECF No. 74 (Aug. 30, 2018), at 11;




                                                 4
Case 2:17-cv-10893-MOB-MKM ECF No. 27 filed 11/07/18                   PageID.421      Page 5 of 10



        NOW THEREFORE, IT IS HEREBY STIPULATED, subject to Court approval, that the

 schedule governing the timing for filing responsive pleadings or motions to dismiss the

 Complaint and any subsequent briefing shall be amended as follows:

 1.     Defendants need not answer or move to dismiss the current Complaint filed on March 21,

        2017 in the above-captioned case.

 2.     The Parties shall meet and confer about a schedule for Defendants to respond to

        Plaintiffs’ part-specific complaints after those complaints have been filed.

 3.     Entry into this stipulation by Defendants shall not constitute a waiver of (a) any

        jurisdictional defenses that may be available under Rule 12 of the Federal Rules of Civil

        Procedure, (b) any affirmative defenses under Rule 8 of the Federal Rules of Civil

        Procedure or (c) any other statutory or common law defenses that may be available to

        Defendants in this or any other related actions. Defendants expressly reserve their right

        to raise any such defenses (or any other defense) in response to the current complaint or

        any part-specific complaint.



 IT IS SO STIPULATED.

 DATED: October 29, 2018                      /s/ Kelly A. Myers (w/consent)
                                              Kelly A. Myers (P49143)
                                              Rebecca J. Cassell (P64456)
                                              MYERS & MYERS PLLC
                                              915 N. Michigan Avenue
                                              Howell, MI 48843
                                              (517) 540-1700
                                              kmyers@myers2law.com

                                              /s/ Dan Goldfine (w/consent)
                                              Dan Goldfine (Adm ED MI, AZ Bar 018788)
                                              LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                              201 East Washington Street
                                              Suite 1200
                                              Phoenix, AZ 85004
                                              602-262-5392
                                                 5
Case 2:17-cv-10893-MOB-MKM ECF No. 27 filed 11/07/18          PageID.422   Page 6 of 10



                                   dgoldfine@lrrc.com

                                   Frederick J. Baumann (Adm ED MI, CO Bar
                                   12156)
                                   Diane R. Hazel (Adm ED MI, CO Bar 42954)
                                   LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                   1200 17th Street
                                   Suite 3000
                                   Denver, CO 80202

                                   Attorneys for Plaintiffs


 DATED: October 29, 2018           /s/ Jeremy J. Calsyn (w/consent)
                                   Jeremy J. Calsyn
                                   CLEARY GOTTLIEB STEEN & HAMILTON
                                   LLP
                                   2000 Pennsylvania Avenue, NW
                                   Washington, DC 20006
                                   jcalsyn@cgsh.com

                                   /s/ Howard B. Iwrey (w/consent)
                                   Howard B. Iwrey (P39635)
                                   DYKEMA GOSSETT PLLC
                                   39577 Woodward Avenue, Suite 300
                                   Bloomfield Hills, MI 48304
                                   hiwrey@dykema.com

                                   Attorneys for Aisin Seiki Co., LTD.; Aisin
                                   Automotive Casting, LLC

 DATED: October 29, 2018           /s/ Steven F. Cherry (w/consent)
                                   Steven F. Cherry
                                   David P. Donovan
                                   WILMER CUTLER PICKERING HALE AND
                                   DORR LLP
                                   1875 Pennsylvania Avenue, NW
                                   Washington, DC 20006
                                   Steven.Cherry@wilmerhale.com
                                   David.Donovan@wilmerhale.com
                                   Patrick.Carome@wilmerhale.com

                                   Attorneys for DENSO Corporation; DENSO
                                   International America, Inc.; DENSO International
                                   Korea Corporation; DENSO Automotive
                                   Deutschland GmbH; ASMO Co., Ltd; ASMO North
                                   America, LLC; ASMO Greenville of North
                                   Carolina, Inc.; AMSO Manufacturing, Inc.
                                      6
Case 2:17-cv-10893-MOB-MKM ECF No. 27 filed 11/07/18       PageID.423      Page 7 of 10




 DATED: October 29, 2018           /s/ John H. Chung (w/consent)
                                   John H. Chung
                                   Jack E. Pace III
                                   David H. Suggs
                                   Kristen O’Shaughnessy
                                   Demetra V. Frawley
                                   WHITE & CASE LLP
                                   1221 Avenue of the Americas
                                   New York, NY 10020-8113
                                   jchung@whitecase.com
                                   jpace@whitecase.com
                                   dsuggs@whitecase.com
                                   kristen.o’shaughnessy@whitecase.com
                                   demetra.frawley@whitecase.com

                                   Attorneys for Furukawa Electric Co., Ltd.;
                                   American Furukawa, Inc.

 DATED: October 29, 2018           /s/ Donald M. Barnes (w/consent)
                                   Donald M. Barnes,
                                   Molly S. Crabtree
                                   Ryan L. Graham
                                   PORTER WRIGHT MORRIS & ARTHUR, LLP
                                   2020 K. Street, NW, Suite 600
                                   Washington, DC 20006
                                   dbarnes@porterwright.com
                                   mcrabtree@porterwright.com
                                   rgraham@porterwright.com

                                   Attorneys for G.S. Electech, Inc.; G.S. Wiring
                                   Systems, Inc.; G.S.W. Manufacturing, Inc.

 DATED: October 29, 2018           /s/ Michael F. Tubach (w/consent)
                                   Michael F. Tubach
                                   Megan Havstad
                                   O’MELVENY & MEYERS LLP
                                   Two Embarcadero Center, 28th Floor
                                   San Francisco, CA 94111
                                   mtubach@omm.com
                                   mhavstad@omm.com

                                   Attorneys for LEONI Wiring Systems, Inc.;
                                   Leonische Holding, Inc.

 DATED: October 29, 2018           /s/ Terrence J. Truax (w/consent)
                                   Terrence J. Truax
                                   Charles B. Sklarsky
                                      7
Case 2:17-cv-10893-MOB-MKM ECF No. 27 filed 11/07/18      PageID.424      Page 8 of 10



                                   Michael T. Brody
                                   Gabriel A. Fuentes
                                   Daniel T. Fenske
                                   JENNER & BLOCK LLP
                                   353 N. Clark Street
                                   Chicago, IL 60654
                                   ttraux@jenner.com
                                   csklarsky@jenner.com
                                   mbrody@jenner.com
                                   gfuentes@jenner.com
                                   dfenske@jenner.com

                                   Attorneys for Mitsubishi Electric Corporation;
                                   Mitsubishi Electric Automotive America, Inc.;
                                   Mitsubishi Electric U.S. Holdings, Inc.

 DATED: October 29, 2018           /s/ Jeremy J. Calsyn (w/consent)
                                   Jeremy J. Calsyn
                                   Matthew I. Bachrack
                                   CLEARY GOTTLIEB STEEN & HAMILTON
                                   LLP
                                   2000 Pennsylvania Avenue NW
                                   Washington, DC 20006
                                   jcalsyn@cgsh.com
                                   mbachrack@cgsh.com

                                   William R. Jansen
                                   Warner Norcross + Judd LLP
                                   2000 Town Center, Suite 2700
                                   Southfield, MI 48075
                                   wjansen@wnj.com

                                   Attorneys for Omron Automotive Electronics Co.
                                   Ltd.


 DATED: October 29, 2018           /s/ Mark A. Ford (w/consent)
                                   Mark A. Ford
                                   Bradley M. Baglien
                                   WILMER CUTLER PICKERING HALE AND
                                   DORR LLP
                                   60 State Street
                                   Boston, MA 02109
                                   Mark.Ford@wilmerhale.com
                                   Bradley.Baglien@wilmerhale.com

                                   Attorneys for Schaeffler Group USA Inc.

                                      8
Case 2:17-cv-10893-MOB-MKM ECF No. 27 filed 11/07/18      PageID.425         Page 9 of 10



 DATED: October 29, 2018           /s/ J. Clayton Everett, Jr. (w/consent)
                                   J. Clayton Everett, Jr.
                                   Zarema A. Jaramillo
                                   MORGAN, LEWIS & BOCKIUS LLP
                                   1111 Pennsylvania Avenue, NW
                                   Washington, DC 20004
                                   Clay.everett@morganlewis.com
                                   Zarema.jaramillo@morganlewis.com

                                   Attorneys for Sumitomo Riko Co. Ltd.; DTR
                                   Industries, Inc.

 DATED: October 29, 2018           /s/ Sheldon H. Klein (w/consent)
                                   Sheldon H. Klein (P41062)
                                   David F. DuMouchel (P25658)
                                   BUTZEL LONG
                                   150 West Jefferson, Suite 100
                                   Detroit, MI 48226
                                   Tel: (313) 225-7000
                                   Fax: (313) 225-7080
                                   klein@butzel.com
                                   dumouchd@butzel.com

                                   W. Todd Miller
                                   BAKER & MILLER PLLC
                                   2401 Pennsylvania Avenue, NW, Suite 300
                                   Washington, DC 20037
                                   Tel.: (202) 663-7820
                                   Fax: (202) 663-7849
                                   tmiller@bakerandmiller.com

                                   Attorneys for Defendants TRAM, Inc. and Tokai
                                   Rika Co., Ltd.

 DATED: October 29, 2018           /s/ Brian Byrne (w/consent)
                                   Brian Byrne
                                   Laura Conley
                                   CLEARY GOTTLIEB STEEN & HAMILTON
                                   LLP
                                   2000 Pennsylvania Avenue, NW
                                   Washington, DC 20006
                                   bbyrne@cgsh.com
                                   lconley@cgsh.com

                                   Attorneys for Valeo Climate Control Corp.; Valeo
                                   Electrical Systems, Inc.; Valeo, Inc.; Valeo Japan
                                   Co., Ltd.

                                      9
Case 2:17-cv-10893-MOB-MKM ECF No. 27 filed 11/07/18      PageID.426      Page 10 of 10




 IT IS SO ORDERED.


 Date: November 7, 2018                    s/Marianne O. Battani
                                           MARIANNE O. BATTANI
                                           United States District Judge




                                      10
